 


109 HR 1983 IH: To direct the Secretary of the Army to review a report of the Chief of Engineers regarding flooding in the Delaware River.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1983 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Fitzpatrick of Pennsylvania (for himself, Mr. Dent, Mrs. Kelly, Mr. Menendez, Mr. Smith of New Jersey, Mr. Hinchey, and Mr. Holt) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of the Army to review a report of the Chief of Engineers regarding flooding in the Delaware River. 
 
 
That the Secretary of the Army, acting through the Chief of Engineers, shall review, in consultation with the Delaware River Basin Commission and the States of Delaware, Pennsylvania, New Jersey, and New York, the report of the Chief of Engineers on the Delaware River, published as House Document Numbered 522, 87th Congress, Second Session, as it relates to the Mid-Delaware River Basin from Wilmington to Port Jervis, and any other pertinent reports (including the strategy for resolution of interstate flow management issues in the Delaware River Basin dated August 2004 and the National Park Service Lower Delaware River Management Plan (1997–1999)), with a view to determining whether any modifications of recommendations contained in such report are advisable at the present time, in the interest of flood damage reduction, ecosystem restoration, and other related problems.  
 
